

113 HRES 461 IH: Supporting the contributions of Catholic schools.
U.S. House of Representatives
2014-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS2d SessionH. RES. 461IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2014Mr. Lipinski (for himself, Mr. Smith of New Jersey, Mr. Reed, Mr. Neal, Mr. Jones, Ms. Bordallo, Mr. Fitzpatrick, Mr. Holt, Mr. Kelly of Pennsylvania, Mr. King of New York, Mr. Higgins, Mr. Joyce, Ms. Roybal-Allard, Mr. Benishek, Mr. Tiberi, Ms. McCollum, Mr. Grimm, Mr. Langevin, Mr. Michaud, Mr. Ryan of Ohio, Mr. Barletta, Mr. McCaul, Mr. Latta, Mr. Frelinghuysen, Mr. Chabot, Mr. Bishop of Georgia, Mr. Danny K. Davis of Illinois, Mr. Ruppersberger, Mr. Yarmuth, Mr. Sablan, Mr. Pascrell, Mr. Pierluisi, Mr. Doyle, Mr. Rodney Davis of Illinois, Mr. Moran, Ms. Ros-Lehtinen, and Mr. Petri) submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONSupporting the contributions of Catholic schools.Whereas Catholic schools in the United States are internationally acclaimed for their academic excellence, and provide students with more than an exceptional scholastic education;Whereas Catholic schools instill a broad, values-added education emphasizing the lifelong development of moral, intellectual, physical, and social values in young people in the United States;Whereas Catholic schools provide a high level of service to the Nation by providing a diverse student population from all regions of the country and all socio-economic backgrounds, with 33 percent of students from ethnic and racial backgrounds and nearly 16 percent non-Catholic, a strong academic and moral foundation;Whereas Catholic schools are an affordable option for parents, particularly in underserved urban areas;Whereas Catholic schools produce students strongly dedicated to their faith, values, families, and communities by providing an intellectually stimulating environment rich in spiritual, character, and moral development;Whereas Catholic schools are committed to community service, producing graduates who hold helping others as one of their core values;Whereas the total Catholic school student enrollment for the 2012–2013 academic year was over 2,000,000 and the student-teacher ratio was 13.1 to 1;Whereas the Catholic high school graduation rate is 99 percent, with nearly 85 percent of graduates attending 4-year colleges;Whereas in the 1972 pastoral message concerning Catholic education, the National Conference of Catholic Bishops stated, “Education is one of the most important ways by which the Church fulfills its commitment to the dignity of the person and building of community. Community is central to education ministry, both as a necessary condition and an ardently desired goal. The educational efforts of the Church, therefore, must be directed to forming persons-in-community; for the education of the individual Christian is important not only to his solitary destiny, but also the destinies of the many communities in which he lives.”;Whereas the week of January 26, 2014, to February 1, 2014, has been designated as National Catholic Schools Week by the National Catholic Educational Association and the United States Conference of Catholic Bishops;Whereas the National Catholic Schools Week was first established in 1974 and that this year marks the 40th anniversary of this celebration; andWhereas the theme for National Catholic Schools Week 2014 is Catholic Schools: Communities of Faith, Knowledge and Service: Now, therefore, be itThat the House of Representatives—(1)supports the goals of National Catholic Schools Week, an event cosponsored by the National Catholic Educational Association and the United States Conference of Catholic Bishops and established to recognize the vital contributions of the thousands of Catholic elementary and secondary schools in the United States;(2)applauds the National Catholic Educational Association and the United States Conference of Catholic Bishops on their selection of a theme that all can celebrate; and(3)supports the continued dedication of Catholic schools, students, parents, and teachers across the United States toward academic excellence, and supports the key role they play in promoting and ensuring a brighter, stronger future for the Nation.